 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between Mongolia Holdings, Inc., a Delaware corporation with its principal
offices at 2300 W. Sahara Ave., Suite 800 Las Vegas, NV 89102 (the “Company”)
and Bradley Siniscalchi (“Executive”), as of the 15th day of December 2015 The
effective date of this agreement is February 28th 2015 (the “Effective Date”).
 The Company and Executive may sometimes be referred to herein individually as
“Party” and collectively as “Parties.”

 

Background

 

A.            The Company desires to employ Executive in such a manner as will
reinforce and encourage the highest attention and dedication to the Company and
in the best interest of the Company and its shareholders; and

 

B.            Executive is willing to serve the Company on the terms and
conditions herein provided.

 

Terms and Conditions

 

In consideration of the covenants and agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.             Employment.  The Company hereby employs Executive in the capacity
of President, and Executive hereby agrees to accept such employment by the
Company, upon the terms and conditions stated in this Agreement.

 

2.             Term.  The employment of Executive by the Company as provided in
this Section will be for a term of three (3) years (the ‘“Term” or “Employment
Period”) commencing on the Effective Date and expiring at the close of business
on March 1, 2018.

 

3.             Duties.  Executive shall perform such services and duties as may
be assigned to him from time to time by the Chief Executive Officer and the
Board of Directors of the Company.  Executive shall devote his full working
time, efforts and energies to the performance of his duties hereunder, which
shall include managing the Hertz Equipment Rental business in Mongolia and other
operational affairs of the Company.

 

4.             Compensation.

 

(a)           Salary:  The Company shall pay Executive for his services, a base
salary, on an annualized basis, of $250,000.00 (Two Hundred Thousand Dollars)
per annum for the period from the commencement date of Hertz Equipment Rental
operations in Mongolia (the “Opening”).  Upon the first anniversary of the
Opening, the base salary shall be increase to $275,000 per annum. Upon the
second anniversary of the Spring Opening, the base salary shall be increase to
$300,000 per annum. The base salary shall be payable by the Company in
substantially equal installments on the Company’s normal payroll dates.  All
applicable taxes on the base salary will be withheld in accordance with
applicable federal, state and local taxation guidelines.




(b)

Bonus Compensation Criteria.  In addition to the Base Salary provided for above,
the Company shall pay to Executive a one-time signing bonus, upon the Effective
Date of this Agreement, equal to $25,000. The Company shall also pay to
Executive as a cash bonus twenty-five percent (25%) of Executive’s annual Base
Salary if during any year that executive is employed, any of the following
occurs:




i.

The Company posts annual increase in gross revenues on a consolidated basis of
at least $10,000,000;




ii.

An annual increase of the Company’s EBITA, including cash extraordinary items
but before officer’s bonuses, on a consolidated basis for any year is at least
$5,000,000.





1




--------------------------------------------------------------------------------



(c)

Warrant Award:  In addition to the base salary described in paragraph 4(a)
above, Executive shall receive warrants to purchase 700,000 shares of restricted
common stock of the Company at a price equal to $1.00 a share for a period of 5
years from the date of this Agreement (the “Warrants”).  Of this award, 100,000
Warrants shall be issued and fully vested upon the Effective Date of this
Agreement.  Issuance of the remaining 600,000 Warrants shall occur in 200,000
Warrant increments on each anniversary of the Effective Date, provided Executive
is still employed by the Company on each of those respective dates, or will
otherwise be forfeited.  The terms and conditions of this Warrant award shall be
contained in an agreement to be executed by the Company and Executive and which
will be awarded pursuant the Mongolia Holdings, Inc. Long Term Incentive Plan.

 

(d)           Raises:  Executive may receive increases in the base salary at the
discretion of the Board of Directors of the Company, which increased base salary
shall become the base salary for purposes of this Agreement.

 

5.             Vacations and Days Off.  Executive shall be entitled to a
reasonable paid vacation of not less than twenty (20) business days each
calendar year during the Term (prorated for the first calendar year), exclusive
of holidays and weekends, which vacation shall be taken by Executive in
accordance with the business requirements of the Company at the time and its
vacation plans, policies and practices as applied to other officers of the
Company then in effect relative to this subject.  Executive shall also be
entitled to up to five (5) paid days off each calendar year for paternity leave
and up to three (3) paid days off to attend the funeral of any member of
Executive’s immediate family.

 

6.             Employment Facilities.  During the Employment Period, the Company
shall provide, at its expense, appropriate and adequate office space, furniture,
communications and word-processing equipment and supplies initially at Bayangol
4th khoroo, Jasrai Street 27/1, Ulaanbaatar 16051, Mongolia for hiring and
training purposes, and later at more permanent rental facilities.

 

7.             Expenses and Services.  During the term of Executive’s employment
hereunder, Executive shall be entitled to receive prompt reimbursement for all
reasonable expenses incurred by Executive by reason of his employment, including
travel and living expenses while away from home at the request of and in the
service of the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company
and in effect when the expenses are incurred.

 

8.             Rights under Certain Plans.  During the term of Executive’s
employment hereunder, Executive shall be entitled to participate in any employee
stock ownership plans, 401k plans, health and dental insurance and other
employee benefit plans and programs maintained by the Company applicable to
other executive officers on the same basis as other executive officers of the
Company.

 

9.             Confidential Information.  Executive and the Company agree that,
upon executing this Agreement, the Company will provide Executive with its
non-public, proprietary or confidential information (collectively, “Confidential
Information”), including, without limitation, customer information, trade
secrets, lists of suppliers and costs, technology, designs and other
intellectual property and information concerning the business and operations of
the Company and its Affiliates and other proprietary data or information, that
is valuable, special and a unique asset of the Company and its Affiliates.
  Executive will not retain or use such confidential information for his
benefit, purposes or account or for any other person or entity.  Executive
agrees not to disclose such confidential information, except as may be necessary
in the performance of his duties, to any Person, nor use such confidential
information, except as may be necessary in the performance of his duties, either
(i) while employed; or (ii) within the later of three years immediately
following his termination of employment or the three years immediately following
expiration of this Agreement without renewal or replacement unless Executive has
received the prior written consent of the Company.  Upon termination of
Executive’s employment for any reason or upon a request, at any time, by the
Company, Executive shall promptly destroy, delete, or deliver to the Company all
drawings, manuals, letters, notebooks, customer lists, documents, records,
equipment, files, computer disks or tapes, reports or any other materials
relating to the Company’s business (and all copies) which are in Executive’s
possession or under Executive’s control.

 





2




--------------------------------------------------------------------------------

10.           Early Termination. Executive’s employment hereunder may be
terminated without any breach of this Agreement only under the following
circumstances:

 

(a)           Executive’s employment hereunder will terminate upon his death;

 

(b)           If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from his duties or unable to
perform his full duties hereunder for a total of 90 days during any 12 month
period (“Disability Period”), and within 15 days after written notice of
termination is given (which may occur before or after the end of such 90 day
period), shall not have returned to the performance of his full duties hereunder
on a full-time basis, the Company may terminate Executive’s employment
hereunder.

 

(c)           The Company may terminate Executive’s employment hereunder for
Cause.  For purposes of this Agreement, the Company shall have “Cause” to
terminate Executive’s employment hereunder upon (i) the willful and continued
failure by Executive to substantially perform his duties hereunder (other than
any such failure resulting from Executive’s incapacity due to physical or mental
illness); (ii) the willful engaging by Executive in misconduct which is
injurious or disparaging to the Company; or (iii) the conviction of Executive of
any felony or crime of moral turpitude.  For purposes of this subsection (c), no
act, or failure to act, on Executive’s part shall be considered “willful” unless
done, or omitted to be done, by him not in good faith and without reasonable
belief that his action or omission was in the best interest of the Company.

 

(d)           Any termination of Executive’s employment by the Company or by
Executive (other than termination pursuant to subsection (a) above) shall be
communicated by written Notice of Termination to the other Party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(e)           “Date of Termination” shall mean (i) if Executive’s employment is
terminated by his death, the date of his death; (ii) if Executive’s employment
is terminated pursuant to subsection (b) above, 15 days after Notice of
Termination is given (provided that Executive shall not have returned to the
performance of his duties on a full-time basis during such 15 days period);
(iii) if Executive’s employment is terminated at the expiration of the Term or
any extension thereof, the last day of the Term or, if applicable, the last day
of any extension; and (iv) if Executive’s employment is terminated for any other
reason, the date the Notice of Termination is given.

 

11.           Compensation upon Termination or During Disability.  Upon
termination of Executive’s employment hereunder or during any period of
Executive’s physical or mental disability, Executive shall be paid as follows:

 

(a)           Executive shall continue to receive his annual base salary at the
rate then in effect during any Disability Period provided, however, that such
payments shall not continue beyond the earlier of (i) the end of the Term, or
(ii) the Date of Termination of this Agreement by the Company pursuant to
Section 10(e)(ii), provided that payments so made to Executive shall be reduced
by the sum of the amounts, if any, payable to Executive under any disability
benefit plans of the Company and which were not previously applied to reduce any
such payment.  In addition, the Company shall reimburse Executive for any
theretofore unreimbursed expenses which were incurred prior to the commencement
of the Disability Period.  Any portion of the Stock Award set forth in Section
4(b) which is not then vested shall be forfeited.

 





3




--------------------------------------------------------------------------------




(b)           If Executive’s employment is terminated by his death, the Company
shall pay to Executive’s designated beneficiaries, or if he leaves no designated
beneficiaries, to his estate, 25% of his annual base salary through the date of
Executive’s death at the rate then in effect and any theretofore unreimbursed
expenses and the Company shall have no further obligations to Executive under
this Agreement.  Any portion of the Stock Award set forth in Section 4(b) which
is not then vested shall be forfeited.

 

(c)           If Executive’s employment shall be terminated for Cause, the
Company shall pay Executive his annual base salary (but not the compensation
described in Section 4(b)) through the Date of Termination at the rate in effect
at the time Notice of Termination is given and the Company shall have no further
obligations to Executive under this Agreement.

 

(d)           If the Company shall (i) terminate Executive’s employment other
than pursuant to Section 10(b) or 10(c) hereof then, in addition to
reimbursement of  Executive for any theretofore unreimbursed expenses, the
Company shall pay Executive, with no offset, an amount equal to the greater of
(a) Executive’s annual base salary at the rate in effect at the time Notice of
Termination is given, for the unexpired term of this Agreement and payment for
any accrued, but unused vacation days hereunder; or (b) thee (3) months of
Executive’s annual base salary at the rate in effect at the time Notice of
Termination is given and payment for any accrued, but untaken vacation days
hereunder.  Such payments to be made in a single lump sum within ten (10) days
of the termination of this Agreement.

 

During the term of this Agreement Executive shall give the Company immediate
notice of any change of address.

 

If Executive shall terminate his employment pursuant to Section 10(d), the
Company shall pay Executive, in addition to reimbursement of any theretofore
unreimbursed expenses, his full salary through the Date of Termination at the
rate in effect on the date that Notice of Termination is received by the
Company, plus payment for any accrued, but untaken vacation days hereunder and
the Company shall have no further obligation to Executive under this Agreement.

 

12.           Non Compete.




Executive covenants that, without written consent of Company, for a period of
one (1) year after the expiration or termination of this Agreement, regardless
of the cause of termination, Executive shall not, either directly or indirectly,
for himself or through, on behalf of, or in conjunction with any other person,
partnership, corporation, limited liability company or other entity:




Employ or seek to employ any person who is at that time employed by Company, or
by any other

business of Hertz, or otherwise directly or indirectly seek to induce such
person to leave his or her

employment; or




Own, maintain, engage in, operate, conduct, solicit, have any interest in, or
provide any advisory or

operational assistance to any other equipment rental business similar to the
Company:




Within the Area of Responsibility of the Company;

Within seventy-five (75) miles of the border of the Area of Responsibility;

Within the area of responsibility of any other Hertz System Operation;

Within a ten (10) mile radius of the border of the area of responsibility of any
other Hertz System

franchisee; or

Within a ten (10) mile radius of any Equipment Rental Business operated by the
Company, Hertz or its Affiliates.  





4




--------------------------------------------------------------------------------




If Executive fails or refuses to abide by any of the foregoing covenants, and
the Company or Hertz obtains enforcement in a judicial or arbitration
proceeding, the obligations under the breached covenant will be tolled during
the period(s) of time that the covenant is breached and/or the Company or Hertz
seeks to enforce it, and will continue in effect for a period of one (1) year
after the date of the order enforcing the covenant.




Executive acknowledges that Executive’s violation of the terms of this Paragraph
12 would result in irreparable injury to the Company and Hertz for which no
adequate remedy at law may be available, and Executive, accordingly, consents to
the issuance of an injunction prohibiting any conduct by Executive in violation
of the terms of this Paragraph 12.  The Company and Hertz may further avail
itself of any other legal or equitable rights and remedies which it may have
under this Agreement or otherwise.




13.           Defined Terms.  For purposes of this Agreement, the terms set
forth in this Agreement shall have the following meanings:

 

(a)           “Affiliate” shall mean any individual, corporation, unincorporated
organization, trust or other form of entity controlling, controlled by or under
common control with the Company.  For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such individual, corporation,
unincorporated organization, trust or other form of entity, whether through the
ownership of voting securities or otherwise.

 

(b)           “Person” shall mean an individual, a corporation, a partnership,
an association, a joint-stock company, a trust, an incorporated organization or
a government or political subdivision thereof.

 

14.           Waiver. No waiver of any provision of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.  No waiver shall be binding unless
executed in writing by the Party making the waiver.

 

15.           Limitation of Rights.  Nothing in this Agreement, except as
specifically stated herein, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the Parties and their
respective permitted successors and assigns and other legal representatives, nor
is anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any Party to this Agreement, nor shall any
provision give any third persons any right of subrogation or action over against
any Party to this Agreement.

 

16.           Notices.  All notices given in connection with this Agreement
shall be in writing and shall be delivered either by personal delivery, by
telecopy or similar facsimile means, by certified or registered mail (postage
prepaid and return receipt requested), or by express courier or delivery
service, addressed to the applicable Party hereto at the following address:

 

If to the Company:

 

Mongolia Holdings, Inc.

2300 W. Sahara Avenue

Suite 800

Las Vegas, NV 89102

Atten: Gary Kucher

+1.702.530.4645 Office

+1.702.977.8421 Fax











5




--------------------------------------------------------------------------------




If to Executive:

 

Brad Siniscalchi

6004 Bayshore Drive

Stansbury Park, UT 84074

 




or such other address and number as either Party shall have previously
designated by written notice given to the other Party in the manner hereinabove
set forth.  Notices shall be deemed given when received, if sent by telecopy or
similar facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by telecopy or other
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail.

 

17.           Inconsistent Obligations.  Executive represents and warrants that
he is not subject to any undisclosed obligations inconsistent with those of this
Agreement.

 

18.           Code Section 409A; Delay of Payments.  The terms of this Agreement
have been designed to comply with the requirements of Code Section 409A, as
amended, where applicable, and shall be interpreted and administered in a manner
consistent with such intent.  Notwithstanding anything to the contrary in this
Agreement, (i) if upon the date of Executive’s termination of employment with
the Company, Executive is a “specified employee” within the meaning of Code
Section 409A, and the deferral of any amounts otherwise payable under this
Agreement as a result of Executive’s termination of employment is necessary in
order to prevent any accelerated or additional tax to Executive under Code
Section 409A, then the Company will defer the payment of any such amounts
hereunder until the date that is six (6) months and one day following the date
of Executive’s termination of employment with the Company at which time any such
delayed amounts will be paid to Executive in a single lump sum, with interest
from the date otherwise payable at the prime rate as published in The Wall
Street Journal on the date of Executive’s termination of employment with the
Company, and (ii) if any other payments of money or other benefits due to
Executive hereunder could cause the application of an accelerated or additional
tax under Code Section 409A, such payments or other benefits shall be deferred
if deferral will make such payment or other benefits compliant under Code
Section 409A.

 

19.           Entirety and Amendments.  This instrument and the instruments
referred to herein embody the entire agreement between the Parties, supersede
all prior agreements and understandings, if any, relating to the subject matter
hereof, and may be amended only by an instrument in writing executed by all
Parties, and supplemented only by documents delivered or to be delivered in
accordance with the express terms hereof.

 

20.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the Parties hereto and any successors in interest to the
Company, but neither this Agreement nor any rights hereunder may be assigned by
Executive or by the Company, except that the Company may assign this Agreement
to an Affiliate.

 

21.           Governing Law and Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Nevada
applicable to agreements made and to be performed entirely in Nevada, exclusive
of any provisions of Nevada law which would apply the law of another
jurisdiction.  The obligations and undertakings of each of the Parties to this
Agreement shall be performable in Clark County, Nevada, and each Party agrees
that if any action at law or in equity is necessary by the Company or Executive
to enforce or interpret the terms of this Agreement, venue shall be in Clark
County, Nevada.

 

22.           Cumulative Remedies.  No remedy herein conferred upon any Party is
intended to be exclusive of any other benefits or remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other benefits
or remedy given hereunder or now or hereafter existing at law or in equity or by
statute or otherwise.  No single or partial exercise by any Party of any right,
power or remedy hereunder shall preclude any other or further exercise thereof.





6




--------------------------------------------------------------------------------




23.           Multiple Counterparts.  This Agreement may be executed and
delivered by facsimile and in a number of identical counterparts, each of which
constitute collectively, one agreement; but in making proof of this Agreement,
it shall not be necessary to produce or account for more than one counterpart.
 This Agreement may be executed and delivered via facsimile.




24.           Descriptive Headings.  The headings, captions and arrangements
used in this Agreement are for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Agreement, nor affect the meanings
hereof.

 

25.           Severability.  The parties intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law.  Accordingly, if any
provision of this Agreement is held illegal, invalid, or unenforceable under
present or future law, such provision shall be fully severable, this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part hereof, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance.




 







Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the Parties hereto have executed this Agreement effective as of the Effective
Date.




 

 

THE COMPANY:

 

 

 

 

 

Mongolia Holdings, Inc.

 

 

 

 

 

By:

 /s/ Gary Kucher

 

 

Gary Kucher

 

 

 

CEO

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Bradley Siniscalchi

 

Bradley Siniscalchi

 




















7


